Exhibit 10.6

FIRST COMMONWEALTH FINANCIAL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As Amended and Restated

Effective as of January 1, 2008



--------------------------------------------------------------------------------

THIS PLAN, as amended and restated as of the 1st day of January, 2008.

WITNESSETH

RECITALS

The First Commonwealth Financial Corporation Supplemental Executive Retirement
Plan (the “Plan”) was originally adopted as of January 1, 1998, by First
Commonwealth Financial Corporation, a bank holding company organized and
existing under the laws of the Commonwealth of Pennsylvania (the “Employer”) for
certain Executive Employees (as defined herein) of the Employer.

WHEREAS, pursuant to the authority reserved in Section 11.1 of the Plan, the
Plan has been amended from time to time to incorporate changes that have been
deemed appropriate;

WHEREAS, the Plan was most recently amended and restated effective as of
January 1, 2003; and

WHEREAS, as a result of application of certain provisions of Internal Revenue
Code Section 409A which generally become effective as of January 1, 2009, it has
been deemed appropriate that the Plan again be amended and restated;

Accordingly, the Plan, as amended and restated, is hereby adopted.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE

 

TITLE

  

PAGE

I

 

DEFINITIONS

   1

II

 

INTRODUCTION AND PURPOSE

   5  

2.1

  

Introduction

   5  

2.2

  

Purpose

   5

III

 

PARTICIPATION

   6  

3.1

  

Participation

   6  

3.2

  

Termination of Employment

   6

IV

 

CONTRIBUTIONS AND ALLOCATIONS

   7  

4.1

  

Salary Reduction (Elective) Contributions

   7  

4.2

  

Non-Elective Contributions

   7  

4.3

  

Termination of Employment During Year

   8

V

 

VESTING

   9  

5.1

  

Vesting in Salary Reduction (Elective) Contributions

   9  

5.2

  

Vesting in Non-Elective Contributions

   9

VI

 

INVESTMENTS AND VALUATIONS

   10  

6.1

  

Investment of Participant’s Aggregate Account

   10  

6.2

  

Adjustment of Investment Earnings

   10  

6.3

  

Valuation of the Investment Funds

   10  

6.4

  

Right to Change Procedures

   11  

6.5

  

Statement of Accounts

   11

VII

 

DETERMINATION AND DISTRIBUTION OF BENEFITS

   12  

7.1

  

Distribution Events

   12  

7.2

  

Distribution Forms

   13  

7.3

  

Distribution Timing

   15  

7.4

  

Distribution Elections for Post-December 31, 2007 Salary Deferrals and FCFC
Contributions

   15  

7.5

  

Post-December 31, 2007 Installment Payments Considered Separate Payments

   15  

7.6

  

Making of Distribution

   15



--------------------------------------------------------------------------------

VIII

 

BENEFICIARIES; PARTICIPANT DATA

   17  

8.1

  

Beneficiary Designations

   17  

8.2

  

Communications

   17

IX

 

ADMINISTRATION

   18  

9.1

  

Powers and Responsibilities of Administrator

   18  

9.2

  

Plan Sponsor

   18  

9.3

  

Powers and Responsibilities of Committee

   18  

9.4

  

Claims Procedure

   18

X

 

TRUST FUND

   20  

10.1

  

Establishment of Trust

   20  

10.2

  

Right of Assignment and Transfer of Interest

   20  

10.3

  

Unfunded Nature of Plan

   20

XI

 

AMENDMENT AND TERMINATION

   21  

11.1

  

Amendment

   21  

11.2

  

Termination of Plan

   21

XII

 

MISCELLANEOUS

   22  

12.1

  

Limitation of Rights

   22  

12.2

  

Headings

   22  

12.3

  

Gender and Number

   22  

12.4

  

Governing Law

   22



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

As used in this Plan, the following words and phrases shall have the meaning set
forth below, unless a different meaning is clearly required by the context:

 

1.1 “Act” means the Employee Retirement Income Security Act of 1974 (P.L.
93-406, 29 USC § 1001 et seq), as the same maybe amended from time to time.

 

1.2 “Administrator” means the Employer.

 

1.3 “Aggregate Account” means, with respect to each Participant, the value of
all accounts maintained on behalf of that Participant.

 

1.4 “Anniversary Date” means December 31, 2008 and each thirty-first day of
December thereafter.

 

1.5 “Basic 401(k) Plan” means the First Commonwealth Financial Corporation
401(k) Retirement Savings and Investment Plan, as amended from time to time.

 

1.6 “Beneficiary” means the person to whom, or the entity to which, a share of a
deceased Participant’s interest in the Plan is payable.

 

1.7 “Board of Directors” means the Board of Directors of the Employer.

 

1.8 “Change of Control” means any person or group of persons acting in concert
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934 and
the regulations of the Securities and Exchange Commission promulgated hereunder)
who shall acquire legal or beneficial ownership interest, or voting rights, in
twenty-five percent (25%) or more of the common voting stock of the Employer and
a Participant is separated from service with the Employer as a result of the
Change of Control.

 

1.9 “Committee” means the Executive Compensation Committee of the Board of
Directors of the Employer, as the same shall from time to time be constituted.

 

1.10 “Compensation” with respect to any Participant means such Participant’s
base compensation paid to him during the Plan Year plus overtime pay, bonuses,
commissions and incentive pay, but excluding any non-qualified deferred
compensation, income from exercise of stock options, separation pay, early
retirement pay, any reimbursement or other expense allowances and other taxable
fringe benefits.

 

1.11 “Code” means the Internal Revenue Code of 1986 (26 USC), as amended from
time to time.

 

1.12 “Deferred Compensation” means that portion of a Participant’s remuneration
which he would have been entitled to receive in cash during a calendar year but
for a Salary Reduction Agreement between such Participant and the Employer.

 

1.13 “Effective Date” means the first day of January, 2008. The original
effective date of the Plan was January 1, 1998.

 

1



--------------------------------------------------------------------------------

1.14 “Elective Contribution” means the Employer’s contributions to this Plan
that are made pursuant to the Participant’s deferral election in accordance with
Section 4.1 hereof.

 

1.15 “Employee” means any person employed by the Employer or of any subsidiaries
or affiliates of which the Employer shall own a fifty percent (50%) or greater
capital interest, but shall not include consultants, directors who are not also
employed by the Employer and other persons not employed by the Employer.

 

1.16 “Employer” means First Commonwealth Financial Corporation, a bank holding
company, and any successor or successors thereto.

 

1.17 “ESOP” means the First Commonwealth Financial Corporation Employee Stock
Ownership Plan, as amended from time to time.

 

1.18 “Executive Employee” means an Employee who is a member of the Employer’s
select group of management or highly compensated employees within the meaning of
Section 201(2) of the Act (29 USC § 1051(2)).

 

1.19 “Fiduciary” means any person who, or entity which, (a) exercises any
discretionary authority or discretionary control respecting management of the
Plan or exercises any authority or control respecting management or disposition
of its assets, (b) renders investment advice for a fee or other compensation,
direct or indirect, with respect to any moneys or other property of the Plan or
has any authority or responsibility to do so, or (c) has any discretionary
authority or discretionary responsibility in the administration of the Plan,
including, but not limited to, the Trustee, the Employer and the Administrator.

 

1.20 “Forfeiture” means that portion of a Participant’s Account that is not
Vested, and occurs on the same date that a forfeiture would occur for the
Participant under Basic 401(k) Plan.

 

1.21 “Former Participant” means a person who has once been a Participant
hereunder but who is no longer an Employee and whose Vested Aggregate Account
has not yet been fully distributed to him.

 

1.22 “Investment Funds” means the various investment funds established and
maintained under the Trust which shall be identical, (to the extent possible),
or similar to those maintained under the Basic 401(k) Plan. To the extent a
stable value fund is used as an investment option, the applicable rules under
that fund for transferring out of such investment option shall apply to all
monies invested therein.

 

1.23 “Labor Regulations” means the regulations of the United States Department
of Labor (29 CFR), and as amended periodically.

 

1.24 “Non-Elective Contribution” means a contribution made by the Employer on
behalf of a Participant other than an Elective Contribution.

 

1.25 “Participant” means any Executive Employee who participates in this Plan.

 

1.26 “Participant’s Aggregate Account” means the sum of a Participant’s Elective
Account and the Participant’s Non-Elective Account.

 

2



--------------------------------------------------------------------------------

1.27 “Participant’s Elective Account” means the account established and
maintained by the Administrator for each Participant with respect to his
interest in the Plan resulting from his Elective Contributions.

 

1.28 “Participant’s Non-Elective Account” means the account established and
maintained by the Administrator for each Participant with respect to his
interest in the Plan resulting from his Non-Elective Contributions.

 

1.29 “Plan” means the First Commonwealth Financial Corporation Supplemental
Executive Retirement Plan as contained herein or as subsequently amended and/or
restated.

 

1.30 “Plan Compensation” means a Participant’s Compensation, for each calendar
year, in excess of the amount permitted to be reflected, for that calendar year,
under the Basic 401(k) Plan and ESOP because of the requirements of
Section 401(a)(17) of the Code.

 

1.31 “Plan Year” means each calendar year commencing with the 2008 calendar
year.

 

1.32 “Retirement Date” means the date on which a Participant can retire normally
in accordance with the provisions of the Basic 401(k) Plan.

 

1.33 “Salary Reduction Agreement” means an agreement between a Participant and
the Employer, or, if applicable, with the subsidiary or affiliate employing the
Participant, pursuant to which such Participant’s Compensation shall be reduced
and he shall be entitled to Deferred Compensation pursuant to Section 4.1
hereof.

 

1.34 “Total Disability” means (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) the Participant
is determined to be totally disable by the Social Security Administration, or
(c) the Participant is determined to be disable in accordance with the long term
disability program sponsored by FCFC.

 

1.35 “Treasury Regulation” means the income tax regulations as promulgated by
the Secretary of the Treasury or his delegate (26 CFR), and as amended
periodically.

 

1.36 “Trust Administrative Committee” means the Trust Administrative Committee
of the Trustee which shall have the authority to review, approve and modify
Participant requests for changes in the allocation of investments under the Plan
with respect to a Participant’s Elective Account and Non-Elective Account.

 

1.37 “Trust Agreement” means that certain Agreement and Declaration of Trust
made and entered into of even date with the Plan by and between the Employer, as
settlor, and the Trustee used for funding the benefits accrued hereunder, and
any amendments, substitutions or recodifications thereto.

 

1.38 “Trust Fund” means the assets held in trust by the Trustee from time to
time pursuant to the Trust Agreement.

 

3



--------------------------------------------------------------------------------

1.39 “Trustee” means First Commonwealth Bank-Trust Division and any successor or
successors thereto.

 

1.40 “Unforeseen Emergency” means a severe financial hardship resulting from an
illness or accident of the Participant or the Participant is dependent (as
defined in Section 152 of the Internal Revenue Code), loss of the Participant or
the Participant’s beneficiaries property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary or unforeseeable circumstances arising as a result of events
beyond the Participant’s control. For example, the imminent foreclosure of or
eviction from the Participant or the Participant’s beneficiaries primary
residence may constitute an unforeseeable emergency. In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, may constitute an unforeseeable
emergency. Finally, the need to pay for the funeral expense of a spouse, or a
dependent (as defined in Section 152 of the Internal Revenue Code) may also
constitute an unforeseeable emergency. Whether the Participant or the
Participant’s beneficiary is faced with any unforeseeable emergency permitting a
distribution is to be determined based on the relevant facts and circumstances
of each case, but, in any case, a distribution on account of unforeseeable
emergency may not be made to the extent that such emergency is or may be
relieved through reimbursement of compensation from insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of deferrals
under the Plan.

Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, State, Local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution).

Determination of amounts reasonably necessary to satisfy the emergency need must
take into account any additional compensation that is available because the Plan
provides for cancellation of a Salary Deferral election upon a payment due to an
unforeseeable emergency.

 

1.41 “Valuation Date” means each day during the year in which the New York Stock
Exchange is open for trading.

 

1.42 “Vested” means the non-forfeitable portion of any account maintained on
behalf of a Participant.

 

1.43 “Year of Service” means any calendar year of employment with the Employer
in which an Executive Employee completes at least 1,000 Hours of Service.

 

4



--------------------------------------------------------------------------------

ARTICLE II

INTRODUCTION AND PURPOSE

 

2.1 Introduction

This Plan was originally adopted as of January 1, 1998, and was amended and
restated initially as of January 1, 2003. It is being amended and restated as of
January 1, 2008 to comply with applicable provisions of Internal Revenue Code
409A. Notwithstanding anything to the contrary, above, the provisions of the
Plan that were in effect as of December 31, 2004 for those Executive Employees
who were Participants on that date shall continue to apply for that portion of
their Aggregate Account that was attributable to Participant Elective
Contributions and Non-Elective Contributions made through that date as well as
earnings on such contributions.

The Plan continues to constitute “a plan which is unfunded and maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Section 201(2) of the Act (29 USC § 1051(2)) and the Labor Regulations
applicable thereto. Accordingly, it shall be exempt from Parts 2 and 3 of Title
I of the Act and shall be subject to simplified reporting and disclosure under
Part 1 of Title I of the Act as provided by the applicable Labor Regulations.

 

2.2 Purpose

The purpose of this Plan continues to be to restore some of the equity to
Participants as compared with other Employees that would otherwise be lost under
certain provisions of the Basic 401(k) Plan and the ESOP that have been
incorporated in those two latter instruments in order to meet specific legal
requirements, such as:

a. The maximum compensation restrictions contained at Section 401(a)(17) of the
Code.

b. The Actual Deferral Percentage restrictions contained at
Section 401(k)(3)(ii) of the Code.

c. The Actual Contribution Percentage restrictions contained at
Section 401(m)(2)(A) of the Code.

d. The maximum contribution and forfeiture restrictions contained at Section 415
of the Code.

e. The maximum salary reduction deferral restrictions contained at
Section 402(g) of the Code.

 

5



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION

 

3.1 Participation

An Executive Employee will be eligible for participation in the Plan if his/her
total annual or annualized Plan Compensation for a calendar year exceeds the
maximum limit on compensation that is recognized for tax-qualified retirement
plans under Internal Revenue Code Section 401(a)(17), as periodically
cost-of-living adjusted.

 

3.2 Termination Of Employment

A Participant who ceases being an Employee shall cease being a Participant
hereunder and shall thereupon become a Former Participant. If such a Former
Participant shall thereafter again become an Employee, he shall not
automatically again become a Participant, but shall become a Participant again
if, and only if, his/her total annual or annualized Plan Compensation for a
calendar year exceeds the maximum limit on compensation specified in 3.1 above.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

CONTRIBUTIONS AND ALLOCATIONS

 

4.1 Salary Reduction (Elective) Contributions

Any Participant who is a Participant on the first day of a Plan Year may enter
into a Salary Reduction Agreement with the Employer, or if applicable, with the
subsidiary or affiliate employing the Participant, but in any event is not
required to enter into such an agreement, pursuant to which the Participant’s
Plan Compensation shall be reduced by the percentage that such Participant
elects, not less than one percent (1%) nor more than twenty-five percent (25%),
in whole integer percentages, such amount to constitute the Participant’s
Deferred Compensation. For the purpose of assisting the Employer and the
Administrator in recording the amount of Deferred Compensation, and for
providing additional assurance to the Participant of his rights thereto under
certain circumstances, all as provided herein and in the Trust Agreement, the
Employer shall make an Elective Contribution on behalf of each such Participant,
equal to the Participant’s elected Deferred Compensation for the Plan Year, in
the manner provided by the next sentence hereto. The amount of such Elective
Contribution, as calculated at the beginning of each Plan Year, shall be
conveyed and transferred to the Trustee in as level an amount as possible over
the number of paychecks in that Plan Year to be held in trust for the benefit of
the Participant, but subject in any event to the interest of the creditors of
the Employer under certain circumstances, as provided in the Trust Agreement.

Any such election shall be made prior to the first day of the applicable Plan
Year and shall thereafter be irrevocable with respect to that Plan Year, but may
be modified or revoked as it pertains to any future Plan Year. The Employer, or
if applicable, the subsidiary or affiliate employing the Participant, shall
thereupon cause the Participant’s Plan Compensation to be reduced in an amount
equal to his Deferred Compensation for the Plan Year pursuant to such election,
in as level an amount as possible over the number of paychecks in that Plan
Year.

Notwithstanding anything to the contrary above, if an Executive Employee becomes
initially eligible to participate during a Plan Year, he may elect to enter into
a Salary Reduction Agreement with the Employer for that initial Plan Year by
reducing Plan Compensation by any whole percentage necessary, if applicable, to
achieve a salary deferral equal to twenty-five percent (25%) of Plan
Compensation for such Plan Year, provided such Salary Reduction Agreement is
effective no sooner than thirty (30) days after it is completed and returned to
the Employer. Such election shall constitute the Participant’s Deferred
Compensation for the initial Plan Year and shall thereafter be irrevocable with
respect to that Plan Year.

 

4.2 Non-Elective Contributions

In addition to the Elective Contributions provided by Section 4.1 hereof, the
Employer shall also make the following Non-Elective Contributions on behalf of
each Participant who is a Participant on the first day of a Plan Year, or for
the initial year of participation if the Executive Employee becomes a
Participant during the Plan Year:

a. A matching contribution which shall be equal to one-hundred percent (100%) of
the Participant’s Elective Contribution as provided by Section 4.1 hereof, which
does not exceed four percent (4%) of the Participant’s Plan Compensation;
provided, however, if the matching contribution percentage under the Basic
401(k) Plan shall be changed by the Board of Directors to a percentage other
than one-hundred

 

7



--------------------------------------------------------------------------------

percent (100%), such revised percentage shall automatically be used herein in
lieu of one-hundred percent (100%).

b.1 A contribution equal to three percent (3%) of the Plan Compensation of each
Participant for the Plan Year.

b.2 A contribution equal to that percentage of Plan Compensation of each
Participant for the Plan Year which is the same percentage of Compensation that
is contributed annually by the Employer at the end of each Plan Year to the ESOP
Accounts of all eligible participants under the First Commonwealth Financial
Corporation Employee Stock Ownership Plan (the FCFC ESOP).

The Non-Elective Contributions provided for in subparagraphs a. and b.1 above
shall be contributed at the same time and in the same manner as Elective
Contributions as provided by Section 4.1 above.

The Non-Elective Contributions provided for in subparagraph b.2 above shall be
contributed at the same time as the Employer contribution is made to the FCFC
ESOP for each Plan Year.

 

4.3 Termination of Employment During Year

If a Participant shall terminate his employment during a Plan Year, all
contributions, Elective and Non-Elective, shall cease after the last paycheck
received by the Participant as a result of such termination of employment.

 

8



--------------------------------------------------------------------------------

ARTICLE V

VESTING

 

5.1 Vesting in Salary Reduction (Elective) Contributions

A Participant is always 100% vested in Salary Reduction (Elective)
Contributions.

 

5.2 Vesting in Non-Elective Contributions

A Participant will be vested in Non-Elective Contributions in accordance with
the following:

 

  • 100% immediate vesting in the 3% of Plan Compensation automatic
contribution.

 

  • Vesting in the Employer matching contributions upon completion of three
(3) Years of Service and the end of the year automatic contributions upon
completion of five (5) Years of Service.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

INVESTMENTS AND VALUATIONS

 

6.1 Investment of Participant’s Aggregate Account

All contributions and earnings therein which are held in a Participant’s
Elective Account or Non-Elective Account (which, in the aggregate, shall
constitute a Participant’s Aggregate Account) shall be invested in the
Investment Funds maintained under the Trust. The Participant will be consulted
with respect to the investment of his or her Participant’s Aggregate Account.
However, the Trust Administrative Committee reserves the right, in its sole
discretion, to invest the Participant’s Aggregate Account as it deems best.

 

6.2 Adjustment for Investment Earnings

The amounts credited to a Participant’s Aggregate Account shall be credited or
debited with a proportionate share of any gains or losses resulting from the
Investment Funds from time to time in accordance with uniform procedures
established by the Trust Administrative Committee to reflect the values of an
investment equal to the proportionate share of the Participant’s Aggregate
Account balance in an Investment Fund. The Investment Funds available may be
added or eliminated from time to time by the Trust Administrative Committee,
with the approval of the Trustee; provided however, that the Trust
Administrative Committee may not retroactively eliminate any Investment Fund.

A Participant may express his or her desire to the Investment Fund(s) to be used
with respect to his or her Elective Contributions and Non-Elective Contributions
in multiplies of 1%. A written investment expression may be delivered to the
Trust Administrative Committee on the date that he or she commences
participation in the Plan. The Participant may change his or her Investment
Fund(s) expression with respect to future Elective Contributions and
Non-Elective Contributions and/or with respect to amounts previously credited to
the Participant’s Aggregate Account, by notifying the Trust Administrative
Committee or its designee. A revised investment expression may be made by a
Participant in writing at any time and shall be effective on a designated
Valuation Date following the Trust Administrative Committee meeting at which
such investment expression is considered.

Notwithstanding anything to the contrary above, if a Participant does not make
an investment expression, the Trust Administrative Committee will invest all of
the Participant’s Aggregate Account in the Federated Prime Obligations Fund.

 

6.3 Valuation of the Investment Funds

The Investment Funds shall be valued daily. On each calendar quarter Valuation
Date as provided in Section 6.5, there shall be allocated to the Aggregate
Account of each Participant his proportionate share of the increase or decrease
in the fair market value of his Aggregate Account in each of the Investment
Funds. In addition, whenever an event requires a determination of the value of
the Participant’s Aggregate Account, the value shall be computed as of the
Valuation Date on the date of determination, subject to the provisions of
Section 6.2.

 

10



--------------------------------------------------------------------------------

6.4 Right to Change Procedures

The Trust Administrative Committee reserves the right to change from time to
time the procedures used in valuing the Participant’s Aggregate Account or
crediting (or debiting) these Accounts if it determines, after due deliberation
and upon the advice of counsel and/or the current recordkeeper, that such an
action is justified in that it results in a more accurate reflection of the fair
market value of assets. In the event of a conflict between the provisions of
this Article and such new administrative procedures, those new administrative
procedures shall prevail.

 

6.5 Statement of Accounts

As of the end of each calendar quarter Valuation Date (March 31, June 30,
September 30, and December 31) each Participant shall be furnished with a
statement setting forth the value of his Aggregate Account and the Vested
portion of his Aggregate Account.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

DETERMINATION AND DISTRIBUTION OF BENEFITS

 

7.1 Distribution Events

The events which will cause a distribution to be made from the Plan include the
following:

a. Termination of Employment. A distribution will be triggered upon a
Participant’s termination of employment for any reason for that portion of the
Vested Aggregate Account attributable to Plan participation before January 1,
2005 and from January 1, 2005 through December 31, 2007.

b. The Later of Termination of Employment or Attainment of Age 62. A
distribution will be triggered upon the later of a Participant’s (i) termination
of employment, or (ii) attainment of age 62 for that portion of the Vested
Aggregate Account attributable to Plan participation after December 31, 2007.

c. Total Disability. A distribution will be triggered if a Participant incurs a
Total Disability for that portion of his Vested Aggregate Account attributable
to Plan participation after December 31, 2007.

d. Change of Control. A distribution will be triggered of a Participant’s total
Vested Aggregate Account if there is a Change of Control in total stock
ownership of the Employer.

e. Unforeseen Emergency. A distribution will be triggered if a Participant
experiences an Unforeseen Emergency that causes such Participant to request a
distribution for any reason. The distribution will be for that part of the
Vested Aggregate Account attributable to Plan participation after December 31,
2007.

Distributions that are because of an Unforeseen Emergency will be limited to the
amount reasonably necessary to satisfy the emergency need (can include amounts
necessary to satisfy the emergency need, which may include amounts necessary to
pay any Federal, State, Local or foreign income taxes or penalties reasonably
anticipated to result from the distribution).

Determination of amounts reasonably necessary to satisfy the emergency need must
take into account any additional compensation that will be available since a
Salary Deferral election must be cancelled when a payment due to an Unforeseen
Emergency is made.

f. Death. Upon the death of a Participant, his/her designated beneficiary(ies)
will receive a distribution of the total Aggregate Account or the remaining
balance of his/her total Aggregate Account under the Plan in one lump sum as
soon as administratively practical after the Participant’s death.

 

12



--------------------------------------------------------------------------------

7.2 Distribution Forms

a. Pre-January 1, 2005 Portion of the Aggregate Account

If applicable, for that portion of the Vested Aggregate Account attributable to
Pre-January 1, 2005 Plan participation, the forms of distribution available
include:

 

  •  

Lump sum or

 

  •  

Installment payments from 2 to 10 years. An election to receive installment
payments shall be subject to the following:

i. An election to receive installment payments must be made on a date that is at
least one year prior to when the Aggregate Account would otherwise be paid in a
lump sum.

ii. The first installment shall be determined as of a Valuation Date immediately
preceding the commencement date of the first payment. Each installment shall be
calculated by making each payment a fraction of the remaining Aggregate Account,
the numerator of which is (1) and the denominator (“n”) of which is the
remaining payments due.

iii. Until all installments have been paid, the balance of the Vested portion of
the Participant’s Aggregate Account shall continue to be credited with earnings
(and losses) in accordance with Section 6.2 of Article VI.

iv. In the event of the death of a Participant or Former Participant prior to
the total Vested portion of his Participant’s Aggregate Account being
distributed to him, the remainder shall be distributed to his Beneficiary as
soon as practicable after his death in a lump sum.

Any Participant may change the elected form of distribution by filing such
change with the designated representative of the Administrator; provided,
however, any change to the elected distribution form will not be effective until
one year following the date the completed and executed form is returned.

b. Post-January 1, 2005 Portion of the Aggregate Account

For that portion of the Vested Aggregate Account attributable to
post-December 31, 2004 Plan participation, the forms of distribution available
include:

 

  •  

Lump sum, or

 

  •  

Installment payments from 2 to 10 years. An election to receive installment
payments shall be subject to the following:

i. An election to receive installment payments must be made on a date that is at
least one year prior to when the Aggregate Account would otherwise be paid in a
lump sum.

 

13



--------------------------------------------------------------------------------

ii. The first installment shall be determined as of a Valuation Date immediately
preceding the commencement date of the first payment. Each installment shall be
calculated by making each payment a fraction of the remaining Aggregate Account,
the numerator of which is (1) and the denominator (“n”) of which is the
remaining payments due.

iii. Until all installments have been paid, the balance of the Vested portion of
the Participant’s Aggregate Account shall continue to be credited with earnings
(and losses) in accordance with Section 6.2 of Article VI.

iv. In the event of the death of a Participant or Former Participant prior to
the total Vested portion of his Participant’s Aggregate Account being
distributed to him, the remainder shall be distributed to his Beneficiary as
soon as practicable after his death in a lump sum.

Any change to the elected form of distribution through December 31, 2008 will be
subject to the following rules:

v. The change will not be effective until one year following the date the
completed and executed form is returned to the designated representative of the
Administrator.

vi. The anti-acceleration rule under IRC Section 409A will not apply. For
example, the elected form of distribution can be changed from installment
payments over a 4-year period to a lump sum payment.

vii. The 5-year deferral rule under IRC Section 409A will not apply. This means
that any change to a Participant’s elected form of distribution will not have to
be delayed for 5 years following the originally scheduled commencement date.

viii. The distribution will be delayed for 6 months following the Participant’s
termination of employment.

Any change to the elected form of distribution form on or after January 1, 2009
will be subject to the following rules:

ix. The change will not be effective until one year following the date the
completed and executed form is returned to the designated representation of the
Administrator.

x. The change in the elected form of distribution is subject to the
anti-acceleration rule of IRC Section 409A. For example, a Participant who
elected installments over a 4-year period could not change to a lump sum payment
or installments over a 2-year period.

xi. Payments under the revised elected form of distribution will be delayed for
5 years beyond the originally scheduled commencement date. For example, if
Participant elected installment payments to be made over a 4-year period
beginning on his 62nd birthday and wanted to change to installment

 

14



--------------------------------------------------------------------------------

payments to be made over a 10-year period, the 10-year installment payments
would not begin until the Participant’s 67th birthday.

xii. The distribution will be delayed for 6 months following the Participant’s
termination of employment.

 

7.3 Distribution Timing

a. Pre-January 1, 2005 Participation

Any Participant who has a portion of his Vested Aggregate Account attributable
to pre-January 1, 2005 participation will have that portion of such Vested
Aggregate Account paid or begin to be paid as soon as administratively practical
after termination of employment.

b. Post-December 31, 2004 Participation

If an Executive Employee becomes a Participant in the Plan on or after
January 1, 2005, or has a portion of his Vested Aggregate Account attributable
to post-December 31, 2004 participation, the distribution will be postponed
until 6 months after termination of employment pursuant to IRC Section 409A,
unless the distribution is a result of an Unforeseen Emergency, in which case
the distribution will be made as soon as practical following the Unforeseen
Emergency.

 

7.4 Distribution Elections for Post-December 31, 2007 Salary Deferrals and FCFC
Contributions

Distribution elections for post-December 31, 2007 Salary Deferrals and FCFC
Non-Elective Contributions will apply on a year-by-year basis. That is, a
Participant’s distribution election for 2008 Salary Deferrals and Employer
Non-Elective Contributions will apply for that year only, and a new separate
election will apply for 2009 Salary Deferrals and FCFC Non-Elective
Contributions and for each subsequent year thereafter.

 

7.5 Post-December 31, 2007 Installment Payments Considered Separate Payments

If a Participant elects installment payments for that portion of the Vested
Aggregate Account attributable to post-December 31, 2007 participation, each
installment payment will be considered a separate payment. As an example, assume
a Participant elects for payment of the 2008 Plan Year Salary Deferrals,
Employer Non-Elective Contributions and earnings to be made in a series of 5
equal annual installments, each of which is designated as a separate payment.
The first installment is scheduled to be paid on January 1, 2010. On or before
December 31, 2008, the Participant elects to receive the entire amount equal to
the sum of all 5 of the installments in a lump sum payment. Receipt of the lump
sum payment cannot occur until January 1, 2019, 5 years from January 1, 2014.

 

7.6 Making of Distribution

All distributions from this Plan, as provided herein, shall be made by the
Trustee, from the Trust Fund, upon written authorization and direction by the
Administrator to the Trustee, as long as the Employer shall not then be bankrupt
or insolvent, as defined and provided in the Trust Agreement. If payments to the
Participants, Former Participants and Beneficiaries shall

 

15



--------------------------------------------------------------------------------

then be suspended or terminated because of the bankruptcy or insolvency of the
Employer, in accordance with the provisions of the Trust Agreement,
distributions shall then be made by the Employer, subject to any necessary
approvals of a bankruptcy court or other supervising court; provided, however,
if the suspension of payment from the Trust Fund shall later be discontinued,
distributions shall again be made from the Trust Fund, all as more fully
provided in the Trust Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII

BENEFICIARIES; PARTICIPANT DATA

 

8.1 Beneficiary Designations

Each Participant from time to time may designate any person or persons (who may
be named contingently or successively) to receive such benefits as may be
payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Employer, and will be
effective only when filed in writing with the Employer during the Participant’s
lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but otherwise to the Participant’s then
living descendants, if any, per stirpes, but, if none, to the Participant’s
estate. In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Participant’s personal representative, or if a dispute arises with respect to
any such payment, then notwithstanding the foregoing, the Employer, in its sole
discretion, may distribute such payment to the Participant’s estate without
liability for any tax or other consequences which might flow therefrom, or may
take such other action as the Employer deems to be appropriate.

 

8.2 Communications

Any communication, statement, or notice addressed to a Participant or to a
Beneficiary at his last post office address as shown on the Employer’s records
shall be binding on the Participant or Beneficiary for all purposes of the Plan.
The Employer shall not be obliged to search for any Participant or Beneficiary
beyond the sending of a registered letter to such last known address.

 

17



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATION

 

9.1 Powers and Responsibilities of Administrator

The Administrator shall administer, construe, and interpret this Plan and shall,
subject to its provisions, certify and direct the Trustee as to the making of
distributions hereunder. The Administrator shall have discretionary authority to
exercise all powers and to make all determination, consist with the terms of the
Plan, in all matters entrusted to it, and its determination shall be given
deference and shall be final and binding on all interested parties. The
Administrator shall constitute the named administrator within the meaning of
Section 3(16)(A) of the Act (29 USC § 1002(16)(A)).

 

9.2 Plan Sponsor

The plan sponsor within the meaning of Section 3(15)(B) of the Act (29 USC §
1102(15)(B)) shall be the Employer.

 

9.3 Powers and Responsibilities of Committee

The Committee may permit additional Participants into the Plan from time to time
and provide exceptions and waivers as to any provision thereof, provided no such
exception or waiver shall reduce the benefit to which a Participant is otherwise
entitled under any provision hereof. The Committee shall also have the power to
amend and terminate the Plan to the extent provided by Article X hereof.

 

9.4 Claims Procedure

Any Participant, Former Participant or Beneficiary, or his duly authorized
representative, may file with the Administrator a claim for a benefit under this
Plan. Such a claim must be in writing, be on a form provided by the
Administrator if the Administrator had previously issued such a form and made
the same available to the Participant, Former Participant or Beneficiary, and
must be delivered to the Administrator, in person or by mail, postage prepaid.
Within ninety (90) days after the receipt of such a claim, the Administrator
shall send to the claimant, by mail, postage prepaid, a notice of the granting
or denying, in whole or in part, of such claim, unless special circumstances
require an extension of time for the processing of the claim. In no event may
the extension exceed ninety (90) days from the date of the initial period. If
such an extension is necessary, the claimant will be given written notice to
this effect prior to the expiration of the initial ninety (90) day period. The
Administrator shall have full discretion to grant or deny a claim in whole or in
part in accordance with the terms of this Plan. If notice of the denial of a
claim is not furnished in accordance with this Section 9.4, the claim shall be
deemed denied and the claimant shall be permitted to exercise his right of
review as hereinafter provided.

The Administrator shall provide to every claimant who is denied a claim for
benefits a written notice setting forth, in a manner calculated to be understood
by the claimant the following information, viz.:

a. The specific reason or reasons for the denial.

 

18



--------------------------------------------------------------------------------

b. Specific references to the pertinent Plan provisions on which the denial is
based, together with a copy of such Plan provisions.

c. A description of any additional material or information necessary of the
claimant to perfect the claim and an explanation of why such material or
information is necessary, and

d. An explanation of the Plan’s claim review procedure.

Within sixty (60) days after the receipt by a claimant of written notification
of the denial (in whole or in part) of a claim by the Administrator, the
claimant or his duly authorized representative, upon written application to the
Administrator, delivered in person or by certified mail, postage prepaid, may
review pertinent documents and submit to the Administrator, in writing, his
notice of appeal from the initial decision, together with a detailed statement
of the basis and arguments upon which such appeal is based, including such
statements of fact and conclusions of law, together with the justification
therefor, as claimant or his authorized representative believe supports his
appeal from the initial decision of the Administrator.

Upon the Administrator’s receipt of a notice of a request for review, the
Administrator shall make a prompt decision on the review and shall communicate
the decision on review to the claimant or his authorized representative. The
decision on review shall be written in a manner calculated to be understood by
the claimant and shall (unless the decision shall fully reverse the denial of
the claim and completely accept the claim of the claimant) include specific
reasons for the decision and specific references to the pertinent Plan
provisions upon which the decision is based. The decision on review shall be
made not later than sixty (60) days after the Administrator’s receipt of a
request for a review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered not later than
one-hundred-twenty (120) days after receipt of the request for review. If an
extension is necessary, the claimant shall be given written notice of the
extension by the Administrator prior to the expiration of the initial sixty
(60) day period. If notice of the decision on review is not furnished in
accordance with this Section 8.4, the claim shall be deemed denied on review.

 

19



--------------------------------------------------------------------------------

ARTICLE X

TRUST FUND

 

10.1 Establishment of Trust

In order to assist the Employer in meeting its obligations hereunder and provide
a more certain and regular procedure for receipt of benefits by the
Participants, Former Participants and Beneficiaries, the Employer has entered
into a Trust Agreement with the Trustee for the holding of the Trust Fund in
trust in accordance with all of the provisions thereof contained. Such trust
shall continue to be a grantor trust within the meaning of Section 671 of the
Code and an accumulation trust within the meaning of Subpart C of Part 1 of
Subchapter J of Chapter 1 of Subtitle A of the Code.

 

10.2 Right of Assignment and Transfer of Interest

No amounts payable hereunder may be assigned, pledged, mortgaged, hypothecated,
sold or transferred nor may any such amounts be subject to lien, levy, distraint
or other legal process or attachment. All right to benefits hereunder shall be
personal to the Participant, Former Participant or Beneficiary and no such
person shall have a right to the assets held in the Trust Fund, or any portion
thereof, prior to the Administrator directing the Trustee to make payment
therefrom in a particular instance.

 

10.3 Unfunded Nature of Plan

Since the rights of the Participants, Former Participants and Beneficiaries are
not absolute but are defeasible in the event of the bankruptcy or insolvency of
the Employer, as provided by the Trust Agreement, this Plan shall,
notwithstanding the existence of the Trust Fund, be deemed unfunded for the
purpose of Title I of the Act, in accordance with Department of Labor
Regulations.

 

20



--------------------------------------------------------------------------------

ARTICLE XI

AMENDMENT AND TERMINATION

 

11.1 Amendment

This Plan may be amended at any time and from time to time by the Committee;
provided, however, no such amendment shall reduce the benefit hereunder accrued
by any Participant, Former Participant or Beneficiary prior to the later of
(a) the date that such amendment is to be effective or (b) the date that such
amendment is so adopted by the Committee. The Committee may authorize and direct
any officer of the Employer to take such action, and execute such documents as
are necessary or appropriate to evidence the adoption of any amendment hereto.

 

11.2 Termination of Plan

The Committee may cause and authorize this Plan to be terminated at any time;
provided however, no such termination shall defease any right of a Participant,
Former Participant or Beneficiary to any benefit accrued prior to the date of
such termination (whether such benefit shall otherwise be Vested or not under
the terms of the Plan). The Committee may authorize and direct any officer of
the Employer to take such action, and execute such documents, as are necessary
or appropriate to effectuate any such decision of the Committee.

 

21



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

 

12.1 Limitation of Rights

Nothing contained in this Plan shall be construed to limit in any way the right
of the Employer (or, if applicable, the subsidiary or affiliate employing the
Employee) to terminate an Employee’s or Participant’s employment at any time or
in any way to constitute an agreement or understanding, express or implied, that
the Employer (or, if applicable, the subsidiary or affiliate employing the
Employee) will continue to employ Employee, or will employ, or continue to
employ, the Employee in any particular position or under any particular
circumstances.

 

12.2 Headings

The headings and subheading contained herein are for convenience of reference
only and are to be ignored in any construction thereof.

 

12.3 Gender and Number

Whenever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural.

 

12.4 Governing Law

This Plan shall be construed in accordance with, and governed by, the laws of
the Commonwealth of Pennsylvania, to the extent such laws are not preempted by
the laws of the Untied States of America.

IN WITNESS WHEREOF, the undersigned officers, being duly authorized, have caused
this amended and restated Plan to be duly executed by, and on behalf of, FIRST
COMMONWEALTH FINANCIAL CORPORATION, a corporation organized and existing
pursuant to the laws of the Commonwealth of Pennsylvania, this 8th day of
December, 2008, but to be retroactively effective as and from the first day of
January, 2008.

 

(SEAL)

  

FIRST COMMONWEALTH

FINANCIAL CORPORATION

Attest:     

/s/ David R. Tomb, Jr.

   By  

/s/ John J. Dolan

Senior Vice President,

Secretary and Treasurer

    

President and Chief

Executive Officer

 

22